COX, Judge
(concurring):
The two summary disposition cases, United States v. James, 24 MJ 397 (CMA 1987), and United States v. Silva, 23 MJ 264 (CMA 1986), should have been sufficient to send a signal to the legal community that this Court wants to have the views of the staff judge advocate articulated to the convening authority, albeit, a simple “statement of agreement or disagreement” meets the minimum requirement of R.C.M. 1106(d)(4). It is our belief that this first echelon of review is significant. See United States v. Bono, 26 MJ 240, 243 n.3 (CMA 1988)
Nevertheless, we are also mindful that Congress recognized that many errors do not affect the outcome of a case. Thus, it enacted Article 59(a), Uniform Code of Military Justice, 10 USC § 859(a). If a Court of Military Review intends to affirm a conviction even though an error in the legal review has been committed, it should make a clear finding of harmlessness to enable us to be satisfied that an accused has received not only fair appellate review, but also complete review.